Citation Nr: 0504725	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an adverse determination of the Vocational 
Rehabilitation and Employment (VR&E) Division of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

The veteran served on active duty from April 1979 to April 
1999.

In December 2000, the veteran filed an initial claim of 
entitlement to vocational rehabilitation benefits under 
Chapter 31 of Title 38 of the United States Code.  The RO 
granted the veteran's claim in February 2001 and approved an 
Individualized Written Rehabilitation Plan covering the costs 
necessary for the veteran to complete a Bachelor of Business 
Administration degree with an emphasis in information 
systems.  

The veteran filed a claim for additional vocational 
rehabilitation benefits in March 2001, this time specifically 
seeking benefits to cover the cost of a master's degree.  The 
RO denied the claim in March 2002, and she appealed.


FINDING OF FACT

The veteran's service-connected disabilities do not prevent 
her from obtaining and retaining employment consistent with 
her abilities, aptitudes and interests; and she does not have 
an employment handicap.




CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code have not been met.  38 U.S.C.A. §§ 3100, 
3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 21.52 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking additional vocational rehabilitation 
benefits for the purpose of obtaining a master's degree.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veterans Claims (the 
Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  

In the instant case, the veteran argues that because of her 
age (she is 46), she is in need of additional vocational 
rehabilitation benefits to make herself competitive with 
younger job applicants.  Specifically, she seeks additional 
benefits for the purpose of obtaining a master's degree.

As will be explained in greater detail below, even if the 
Board were to accept the veteran's contentions, this would 
not be enough to legally substantiate the claim.  Because the 
law and not the evidence is dispositive in the instant case, 
additional factual development would have no bearing on the 
ultimate outcome.  Accordingly, VCAA can have no effect on 
this appeal.  See Dela Cruz, supra; see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"]. 

The Board hastens to add, however, that the veteran secured 
the services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and was given the opportunity to appear at a personal 
hearing if she so desired.  See 38 C.F.R. § 3.103 (2004).  
Neither the veteran nor her representative have submitted or 
identified any additional evidence which would have a bearing 
on this case.

Pertinent Law and Regulations

Vocational rehabilitation - in general

To qualify for vocational rehabilitation benefits under 
Chapter 31, a veteran must have a service-connected 
disability compensable at 20 percent or more, and be in need 
of rehabilitation to overcome an employment handicap.  38 
U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2003).  An 
"employment handicap" is defined as impairment, resulting 
in substantial part from a service-connected disability, of 
the veteran's ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101; 38 C.F.R. 
§ 21.51(b) (2003).  The term "impairment" is defined as a 
restriction on employability caused by the veteran's service 
and non-service connected disabilities, deficiencies in 
education and training, negative attitude towards the 
disabled, and other pertinent factors.  38 C.F.R. § 21.51(c) 
(2003).

The law pertinently provides that an "employment handicap" 
does not exist when any of the following conditions is 
present: (i) the veteran's employability is not impaired; 
this includes veterans who are qualified for suitable 
employment, but do not obtain or retain such employment for 
reasons within their control; (ii) the veteran's 
employability is impaired, but his or her service-connected 
disability does not materially contribute to the impairment 
of employability; or (iii) the veteran has overcome the 
effects of impairment of employability through employment in 
an occupation consistent with his or her pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2) (2003).

Factual Background

The veteran served in the United States Air Force from 1979 
to 1999.  Throughout her Air Force career, she worked in 
information management, where she gained extensive knowledge 
of computer software, networking, and programming.  She 
eventually held several positions as a Chief Information 
Manager, wherein she developed supervisory and human resource 
skills.

Following her retirement from military service in May 1999, 
the veteran filed a number of service connection claims.  A 
January 2000 rating decision granted service connection for 
residuals of a total vaginal hysterectomy and assigned a 
30 percent disability rating.  The same decision also granted 
service connection for residuals of a bilateral bunionectomy 
and assigned a 10 percent disability rating for each foot.  
The rating decision granted service connection and assigned 
noncompensable ratings for eczematous dermatitis, 
onychomycosis of the toenails, tinnitus, esophagitis, 
allergic rhinitis, residuals of a left salpingo-oophrectomy, 
a bilateral hammertoe condition, and a scar on the right 
axila.  The combined disability rating was 50 percent.  

The veteran initially applied for vocational rehabilitation 
benefits in December 2000.  After meeting with a vocational 
rehabilitation and training consultant in January 2001 and a 
VA rehabilitation counselor the following month, the veteran 
agreed to an Individualized Written Rehabilitation Plan in 
February 2001.  Under the plan, VA was to cover the costs 
necessary for the veteran to complete a Bachelor of Business 
Administration degree with an emphasis in information 
systems.  The stated goal of the program was to qualify the 
veteran for a job in her field of interest, namely human 
resource management.

The veteran met with a VA vocational rehabilitation counselor 
in March 2002 for the purpose of reevaluating her vocational 
program, specifically taking into consideration her request 
for additional benefits to enable her to pursue a master's 
degree.  During this meeting, the veteran identified several 
perceived employment barriers, including the lack of a 
master's degree, her lack of human resource certifications, 
and difficulties with interviewing and networking.  She did 
not report difficulties with any of her service-connected 
disabilities which would interfere with employment.  She also 
indicated that she was not willing to relocate because her 
children were in school.  

The counselor determined that given the veteran's prior work 
experience in the Air Force, her strong academic credentials, 
and her receipt of a Bachelor of Business Administration 
degree, she was employable in the human resources field.  
Furthermore, the counselor stated that "[f]rom a career path 
point of view, it is in the veteran's best interest to return 
to the work force, building her civilian portfolio."  
Although it was noted that a graduate degree would be helpful 
with promotional opportunities, the counselor felt that the 
veteran could obtain an entry-level position without it.

The veteran successfully completed her bachelor's degree in 
June 2002.  That same month, she began participating in a 
program of employment services to aid in the procurement of 
an entry-level position in human resources.  During monthly 
meetings with her employment services case manager, the 
veteran consistently indicated that her physical disabilities 
would not affect her ability to work.  She also noted a lack 
of success in her job search, reporting that she obtained no 
offers or interviews.  The exact efforts undertaken by the 
veteran in her job search process are unclear.  She reported 
that she had contacted several agencies and employment 
websites, but only named four specific employers to which she 
had applied.  

During meetings with her case manager, the veteran repeatedly 
suggested that a master's degree in human resources was 
needed to make her competitive in the human resources job 
market.  In December 2002, the veteran expressed a desire to 
terminate her VA employment assistance program, noting that 
such was "of little or no assistance" to her.  Pursuant to 
the veteran's request, her employment assistance program was 
discontinued in February 2003.

Analysis

As noted above, to qualify for vocational rehabilitation 
benefits, a veteran must have a service-connected disability 
compensable at 20 percent or more, and be in need of 
rehabilitation to overcome an employment handicap.  See 38 
C.F.R. § 21.40 (2003).  

In the instant case, it is undisputed that the veteran has 
service-connected disabilities compensable at 20 percent or 
more.  The critical question then is whether the veteran is 
in need of rehabilitation to overcome an employment handicap.

In connection with her appeal, the veteran has submitted 
argument expressing her belief that, due to her age, she is 
not employable as a human resource manager with only a 
bachelor's degree.  She essentially contends that, "[t]he 
younger people are employable with a bachelor's degree, but I 
have found that I'm not.  I realize that it is against the 
law to discriminate on the basis of age, but I assure you 
that this is done."  

Although the veteran has submitted argument suggesting that 
her age has adversely affected her employment prospects, she 
has not submitted evidence or argument demonstrating that her 
service-connected disabilities have hampered her job search.  
Instead, she appears to limit her argument to her belief that 
a master's degree is needed to make her competitive in the 
job market on account of age.  She has submitted no specific 
evidence that she has been denied employment because of here 
age [and indeed, such evidence is unlikely to be obtained, 
since for an employer to admit this would be an admission of 
lawbreaking].  The veteran has also not explained how a 
masters degree would somehow rectify the purported difficulty 
in obtaining employment due to her age; clearly, a masters 
degree would not make her any younger.

By definition, an employment handicap does not exist merely 
because the veteran's employability is impaired.  To suffer 
from an employment handicap as defined by the regulations, a 
service-connected disability must materially contribute to 
the impairment of employability.  See 38 C.F.R. § 21.52 
(2004).  In the instant appeal, the veteran does not contend 
that her service-connected disabilities have rendered her 
unable to find a job.  In her March 2002 VA vocational 
counseling meeting, the veteran did not identify her service-
connected disabilities as a barrier to employment.  Also, in 
monthly meetings with her employment services case manager, 
the veteran repeatedly asserted that her disability would not 
affect her ability to find or maintain a job.  Instead, the 
veteran has limited her argument on appeal to her contention 
that due to age, a master's degree is required to make her 
competitive with younger job applicants.  

Moreover, there is no objective medical or other evidence 
that the service-connected disabilities, principally 
hysterectomy and bunionectomy residuals, would present an 
employment handicap as such is defined in the regulations.

Even if the Board were to accept as true the veteran's 
contention that her age represents an employment impairment, 
this alone does not provide a sufficient basis to grant the 
benefit sought.  As clearly stated in the regulations, a mere 
impairment to employability is not enough to sustain a claim 
for vocational rehabilitation benefits.  To sustain such a 
claim, a service-connected disability must materially 
contribute to the impairment.  Here, the veteran has not 
argued that her service-connected disabilities have impaired 
her employment opportunities.  On the contrary, she has 
contended that they will not affect her ability to find a 
job.  

The only potential employment impairment the veteran has 
indicated is her age.  
As a matter of law, age alone is not an employment impairment 
that rises to the level of employment handicap.  A service-
connected disability must also materially contribute to the 
impairment to employability.  See 38 C.F.R. § 21.52 (2004).  
In the instant case, the veteran has not contended that her 
service-connected disabilities have adversely affected her 
job prospects.  Thus, the veteran's argument is legally 
insufficient, and no additional fact finding by VA regarding 
the effect of the veteran's age on her employment 
opportunities would change the result.  See DelaCruz, supra.  
It appears that the complaints voiced by the veteran  
concerning denial of employment due to her age fall within 
the realm of the Equal Employment Opportunity Commission 
(EEOC), not VA. 

Because a service-connected disability does not materially 
contribute to the veteran's employment impairment, she does 
not suffer from an employment handicap as that term is 
defined in VA regulations, and is thus not entitled to 
additional vocational rehabilitation benefits.  Because of 
the absence of legal merit or lack of entitlement under the 
law, the claim must be denied as a matter of law. See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to additional vocational rehabilitation training 
benefits under Chapter 31, Title 38, United States Code is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


